UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  March 16, 2011
                            No. 10-1554

                      MUKASH KUMA MANEKLAL PATEL,
                                            Petitioner

                                          v.


        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                 Respondent

                               (BIA-1: A074-586-999 )


Present: BARRY, HARDIMAN and STAPLETON, Circuit Judges


      Motion filed by Respondent Atty Gen USA to publish the opinion filed on
      02/24/11.

                                                     Respectfully,
                                                     Clerk/trg

_________________________________ORDER________________________________
The foregoing Motion is GRANTED. The designation of the opinion in this matter as
precedential does not alter the Court’s previously issued judgment. As such the filing
date of the judgment and the decision remain unchanged.


                                                     By the Court,

                                                     /s/ Thomas M. Hardiman
                                                     Circuit Judge

Dated: April 25, 2011
CJG/cc: Matthew B. George, Esq.
        Dawn S. Conrad, Esq.
        Harold D. Block, Esq.